Title: To Benjamin Franklin from ——— Thiéry, 3 December 1778
From: Thiéry, ——
To: Franklin, Benjamin


Monsieur,
à Paris, le 3. Xbr. 1778
On m’a envoyé de Province une lettre de change de 2000 l.t. de France dattée du 17 aout 1778 a St Pierre de la martinique a votre adresse ainsi qu’a celle de mr. Jean Adams. Elle est a deux mois de vue, a l’ordre de mr. Miguel, rentier de Nancy, qui me prie de la toucher. Il y est dit que cette somme de 2000 l.t. de France est valeur recue comptant de mr. Oreste(?) en celle de 3000 l.t. argent des isles, que vous passerés a Compte des Etats unis de L’Amerique, suivant la resolution du Congrés du 16 Avril 1778 et suivant l’avis de votre serviteur Bingham. Au bas on lit, a mess. Benjamin Franklin et Jean Adams commissaires des Etats unis de l’Amerique.
Vous m’oblïgerés, Monsieur, de vouloir bien me faire dire, si vous avés reçu la dite precedente lettre d’avis, si vous acceptés la lettre de change de 2000 l.t. de France, et en ce cas, dans quel tems vous voudrés l’aquitter ou faire acquitter, et si avant le payement il est necessaire que vous acceptiés par ecrit.
Je suis fort aise que cette occasion se presente de vous renouveller mes anciens sentimens de respect et de veneration et avec lesquels je serai toute ma vie, Monsier, Votre tres humble et tres obeïssant serviteur
Thiéry ecuyer, medecin consultant du roi,de la Faculté de Paris &c. rue St. Honorévis-a-vis le petit hotel de Noailles.
 
Notation: Thiery 3. Xbre. 1778.
